ORDER DENYING PETITION FOR WRIT OF MANDAMUS
Doe I, et al., on behalf of themselves and others, petition for a writ of mandamus vacating the order of the United States District for the District of Hawaii, which transferred the case to the United States District Court for the Northern Mariana Islands. Petitioners have not demonstrated that this case warrants the intervention of this court by means of the extraordinary remedy of mandamus. See Bauman v. United States Dist. Court, 557 F.2d 650, *623654-55 (9th Cir.1977). Therefore, the petition is denied.
Petition DENIED.